                 Case 3:18-cv-05805 Document 1 Filed 10/03/18 Page 1 of 10



 1

 2
 3

 4
 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8               FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9
     SPENCER MCCULLOH, individually and            COMPLAINT - CLASS ACTION
10   on behalf of all others similarly situated,
                                                   Case No.
11

12                        Plaintiff,               COMPLAINT FOR UNPAID WAGES,
                                                   EXEMPLARY DAMAGES, AND
13                                                 DECLARATORY RELIEF
                   v.
14                                                 DEMAND FOR JURY TRIAL
15
     MATTRESS FIRM, INC., a Delaware
16   Corporation,

17
                          Defendant.
18

19

20
21

22

23
24

25
26

27   PLAINTIFF’S CLASS ACTION COMPLAINT-1                                  HAMMONDLAW, P.C.
                                                              1829 REISTERSTOWN RD., SUITE 410
28                                                                        BALTIMORE, MD 21208
                                                                              Tel: (310) 601-6766
                                                                               Fax: (310) 25-2385
                 Case 3:18-cv-05805 Document 1 Filed 10/03/18 Page 2 of 10



 1
            Plaintiff Spencer McCulloh (“Plaintiff”), on behalf of himself and all others similarly
 2   situated, complains and alleges the following:
 3                                        NATURE OF ACTION
 4          1.      This is a class action, pursuant to Federal Rule of Civil Procedure 23, seeking
 5   unpaid wages, exemplary damages, interest, and reasonable attorney’s fees and costs pursuant to
 6   Revised Code Washington (hereinafter “RCW”) 49.12, 49.46.020, 49.46.090, 49.46.130,

 7   49.52.050, and 49.052.070 and Washington Annotated Code (hereinafter “WAC”) 296-126-092

 8   on behalf of Plaintiff and all other individuals essmployed in the State of Washington by

 9   Mattress Firm, Inc. (hereinafter “Defendant”) who were paid a piece-rate and/ or commission

10   basis during at least one pay period (hereinafter “Class Members”) during the three years prior
     to the filing of this Complaint through the present (hereinafter “Class Period”).
11
                                              THE PARTIES
12
            2.      Plaintiff resides in Bellevue, WA. Defendant employed Plaintiff as a sales
13
     manager at its Belmont, Washington location from February 2017 until January 2018.
14
            3.      Defendant is a mattress store chain headquartered in Houston, Texas. Defendant
15
     operates over 3,300 stores in the United States, including 42 stores in Washington State.
16
     Defendant had $2.5 billion in revenue in 2016.
17
            4.      Throughout the Class Period, Defendant employed Plaintiff and Class Members
18   to sell mattresses, beds and furniture at its numerous Washington locations.
19                                             JURISDICTION

20          5.      This Court has jurisdiction pursuant to the Class Action Fairness Act (“CAFA”),
     29 U.S.C. §1332(d), because there is minimal diversity, more than 100 class members, and more
21
     than $5,000,000 in controversy, exclusive of interest and costs. Defendant is a Delaware
22
     corporation with its headquarters located in Houston, Texas. Defendant has, at all relevant times,
23
     operated out of, and employed Plaintiff and Class Members, within Washington State.
24

25
26

27   PLAINTIFF’S CLASS ACTION COMPLAINT-2                                            HAMMONDLAW, P.C.
                                                                        1829 REISTERSTOWN RD., SUITE 410
28                                                                                  BALTIMORE, MD 21208
                                                                                        Tel: (310) 601-6766
                                                                                         Fax: (310) 25-2385
                   Case 3:18-cv-05805 Document 1 Filed 10/03/18 Page 3 of 10



 1                                                 VENUE

 2          6.      Venue is proper in the Western District of Washington pursuant to 28 U.S.C. §

 3   1391(b) because the events or omissions giving rise to Plaintiff’s claims occurred in this District.
                                        FACTUAL ALLEGATIONS
 4
            7.      During the Class Period, Defendant employed Plaintiff and Class Members to sell
 5
     mattresses and related products.
 6
            8.      During the Class Period, in addition to selling Defendant’s products, Defendant
 7
     required and expected Plaintiff and Class Members to perform various other activities including,
 8
     but not limited to: cleaning the store; assembling and disassembling furniture; loading furniture
 9
     into customers’ cars; stocking the show room; and attending meetings (hereinafter “Non-Sales
10
     Services”).
11
            9.      During the Class Period, on information and belief, Defendant maintained a
12   policy and/or practice of compensating the greater of either a set hourly rate for each hour
13   worked or based on a piece-rate and/or commission basis, whereby Defendant compensates
14   Plaintiff and Class Members a set percentage of what Defendant charges for its products
15   (hereinafter “Piece-rate and/or Commission Based Compensation System”). For any given pay
16   period, Defendant determined retrospectively whether to pay a given employee at their set hourly

17   rate for each or pay them under a Piece-rate and/or Commission Based Compensation System.

18          10.     Under Washington law, employers are required to provide employees with a paid

19   10-minute rest period for each 4 hours of working time. WAC 296-126-092(4). If employees are

20   paid on a piece-rate basis, then the employer must compensate the employees separately and
     hourly for their time spent taking rest period.
21
            11.     Under Washington law, employers are required to provide employees with a 30-
22
     minute off-duty meal period between the second fifth hours of the shift. WAC 296-126-092(1).
23
     If an employee remains on duty during the meal period, then the meal period must be
24
     compensated. Likewise, a piece-rate employee must be paid separately and hourly for their on-
25
     duty meal period.
26

27   PLAINTIFF’S CLASS ACTION COMPLAINT-3                                             HAMMONDLAW, P.C.
                                                                         1829 REISTERSTOWN RD., SUITE 410
28                                                                                   BALTIMORE, MD 21208
                                                                                         Tel: (310) 601-6766
                                                                                          Fax: (310) 25-2385
                   Case 3:18-cv-05805 Document 1 Filed 10/03/18 Page 4 of 10



 1
             12.     Washington law also requires that employer’s paying employees on a piece rate
 2   scheme must pay for non-piecework separate and apart from the piece.
 3           13.     On information and belief, during pay periods in which it paid Plaintiff and Class
 4   Members under its Piece-rate and/or Commission Based Compensation System, Defendant
 5   maintained a policy and/or practice of failing to pay Plaintiff and Class Members hourly and
 6   separately for rest breaks and Non-Sales Services.

 7           14.     During the Class Period, Defendant maintained policies, practices, and/or

 8   expectations that impeded Plaintiff and Class Members’ ability to take an off-duty thirty-minute

 9   meal break between the second and fifth hours of their shift. These policies, practices and/or

10   expectations included, but were not limited to, scheduling only one Class Member to be on the
     sales floor at a time, and setting unrealistic daily sales quotas. As a result, Plaintiff and Class
11
     Members were routinely unable to take an off-duty thirty-minute meal break.
12
             15.     During the Class Period, Defendant issued inaccurate itemized wage statements to
13
     its Class Members. Specifically, the itemized wage statements issued to Class Members
14
     consistently fail to include accurate entries for “total hours worked” and the full “wages earned”
15
     by virtue of their exclusion of hours and hourly pay for rest breaks and Non-Sales Services, and
16
     on-duty meal periods at the applicable overtime rate
17
             16.     As a result of Defendant’s failure to pay for rest breaks and Non-Sales Services,
18   and failure to provide off-duty meal periods, Defendant also failed to pay all wages due to
19   Plaintiff and Class Members at the established regular pay periods, and upon the termination of
20   their employment with Defendant.
21           17.     On information and belief, Defendant was on notice of the improprieties alleged
22   herein by Plaintiff, and intentionally refused to rectify their unlawful policies. Defendant’s
23   failure to pay Class Members all wages owing to them alleged above, during all relevant times

24   herein, were willful and deliberate, and not the result of error or a bona fide dispute regarding the

25   payment of wages.

26

27   PLAINTIFF’S CLASS ACTION COMPLAINT-4                                               HAMMONDLAW, P.C.
                                                                           1829 REISTERSTOWN RD., SUITE 410
28                                                                                     BALTIMORE, MD 21208
                                                                                           Tel: (310) 601-6766
                                                                                            Fax: (310) 25-2385
                   Case 3:18-cv-05805 Document 1 Filed 10/03/18 Page 5 of 10



 1
                                   CLASS ACTION ALLEGATIONS
 2          18.      Plaintiff asserts his claims on behalf of himself and a class of similarly-situated
 3   people defined as: All employees of Defendant who were paid on a commission basis during any
 4   pay period during the Class Period.
 5          19.      Upon information and belief, there are at least 100 current and former employees
 6   in the Class. Given Defendant’s systemic failure to comply with the WAC and RCW, the

 7   members of the Class are so numerous that joinder of all members is impractical.

 8          20.      Plaintiff’s claims are typical of the claims of the Class because he was not paid

 9   for on-duty meal breaks, and in workweeks during which he was on a Piece-rate and/or

10   Commission Based Compensation System, Plaintiff was not paid separately and hourly for rest
     periods and Non-Sales Services.
11
            21.      Plaintiff will fairly and adequately represent the interests of the Class. Plaintiff
12
     has no conflict of interest with any member of the Class. Plaintiff has retained competent and
13
     experienced counsel in complex class action litigation. Plaintiff’s counsel has the expertise and
14
     financial resources to adequately represent the interests of the Class.
15
            22.      Common questions of law and fact exist as to all members of the Class and
16
     predominate over any questions solely affecting individual members of the Class. Among the
17
     questions of law and fact common to the Plaintiff and the Class are the following:
18                a. Whether Defendant violated WAC 296-126-092 by failing to pay Plaintiff and the
19   Class Members separately and hourly for rest periods in the workweeks during which Defendant
20   paid Plaintiff and Class Members under its Piece-rate and/or Commission Based Compensation
21   System;
22                b. Whether Defendant violated WAC 296-126-092 by failing to provide Plaintiff and
23   Class Members with off-duty meal breaks;

24                c. Whether Defendant violated RCW 49.46.090 by failing to pay Plaintiff and the

25   Class Members separately and hourly for Non-Sales Services in the workweeks during which

26

27   PLAINTIFF’S CLASS ACTION COMPLAINT-5                                               HAMMONDLAW, P.C.
                                                                           1829 REISTERSTOWN RD., SUITE 410
28                                                                                     BALTIMORE, MD 21208
                                                                                           Tel: (310) 601-6766
                                                                                            Fax: (310) 25-2385
                      Case 3:18-cv-05805 Document 1 Filed 10/03/18 Page 6 of 10



 1
     Defendant paid Plaintiff and Class Members under its Piece-rate and/or Commission Based
 2   Compensation System;
 3                   d. Whether Defendant violated WAC 296-126-040 by furnishing wage statements to
 4   Class Members that failed to include Class Members’ total hours worked and that failed to
 5   accurately sum up the total wages earned;
 6                   e. Whether Defendant violated WAC 296-126-023 by failing to meet its legal

 7   obligation to pay all wages due to Plaintiff and Class Members at the established regular pay

 8   periods;

 9                   f. Whether Defendant violated RCW 49.48.010 by failing to pay Class Members all

10   wages due to them upon termination of their employment with Defendant;
                     g. Whether Defendant’s violations of Washington wage and hour law were willful
11
     and with intent to deprive pursuant to RCW 49.52.050;
12
                     h. The nature and extent of class-wide injury and the measure of damages for the
13
     injury.
14
               23.      Class action treatment is superior to any alternative to ensure the fair and efficient
15
     adjudication of the controversy alleged herein. Such treatment will permit a large number of
16
     similarly situated persons to prosecute their common claims in a single forum simultaneously,
17
     efficiently, and without duplication of effort and expense that numerous individuals would entail.
18   No difficulties are likely to be encountered in the management of this class action that would
19   preclude its maintenance as a class action, and no superior alternative exists for the fair and
20   efficient adjudication of this controversy. The Class members are readily identifiable from
21   Defendant’s employee rosters and/or payroll records.
22             24.      Defendant’s actions are generally applicable to the entire Class. Prosecution of
23   separate actions by individual members of the Class creates the risk of inconsistent or varying

24   adjudications of the issues presented herein, which, in turn, would establish incompatible

25   standards of conduct for Defendant.

26             25.      Because joinder of all members is impractical, a class action is superior to other

27   PLAINTIFF’S CLASS ACTION COMPLAINT-6                                                 HAMMONDLAW, P.C.
                                                                             1829 REISTERSTOWN RD., SUITE 410
28                                                                                       BALTIMORE, MD 21208
                                                                                             Tel: (310) 601-6766
                                                                                              Fax: (310) 25-2385
                  Case 3:18-cv-05805 Document 1 Filed 10/03/18 Page 7 of 10



 1
     available methods for the fair and efficient adjudication of this controversy. Furthermore, the
 2   amounts at stake for many members of the Class, while substantial, may not be sufficient to
 3   enable them to maintain separate suits against Defendant.
 4                                    FIRST CAUSE OF ACTION
 5                       Failure to Pay Hourly and Separately for Rest Periods
                                         (WAC 296-126-020)
 6          26.     Plaintiff re-alleges and incorporates by reference each and every allegation set
 7   forth in the preceding paragraphs.
 8          27.     Throughout the Class Period, in the workweeks during which Defendant paid
 9   Plaintiff and Class Members under its Piece-rate and/or Commission Based Compensation
10   System, Defendant failed to pay Class Members separately and hourly for rest breaks in violation

11   of WAC 296-126-020.

12          28.     As a result, Plaintiff and Class Members are entitled to recover the full amount of

13   their underpaid wages, and attorney's fees and costs, pursuant to RCW 49.12 and 49.48.030.
                                     SECOND CAUSE OF ACTION
14
                                Failure to Provide Off-Duty Meal Periods
15                                         (WAC 296-126-020)

16          29.     Plaintiff re-alleges and incorporates by reference each and every allegation set

17   forth in the preceding paragraphs.
            30.     Throughout the Class Period, Defendant failed to provide Class Members with
18
     off-duty meal breaks in violation of WAC 296-126-020.
19
            31.     As a result, Plaintiff and Class Members are entitled to recover the full amount of
20
     their underpaid wages, and attorney's fees and costs, pursuant to RCW 49.12 and 49.48.030.
21

22                                          THIRD CAUSE OF ACTION
                                           Failure to Pay Minimum Wage
23                                         (WMWA and RCW 49.46.090)
            32.     Plaintiff re-alleges and incorporates by reference each and every allegation set
24
     forth in the preceding paragraphs.
25          33.     Throughout the Class Period, in the workweeks during which Defendant paid
26   Plaintiff and Class Members under its Piece-rate and/or Commission Based Compensation
27   PLAINTIFF’S CLASS ACTION COMPLAINT-7                                            HAMMONDLAW, P.C.
                                                                        1829 REISTERSTOWN RD., SUITE 410
28                                                                                  BALTIMORE, MD 21208
                                                                                        Tel: (310) 601-6766
                                                                                         Fax: (310) 25-2385
                  Case 3:18-cv-05805 Document 1 Filed 10/03/18 Page 8 of 10



 1   System, Defendant failed to pay Class Members separately and hourly for their time spent

 2   performing Non-Sales Services in violation of RCW 49.46.020 and 49.46.090.
            34.     As a result, Plaintiff and Class Members are entitled to recover the full amount of
 3
     their underpaid wages, and attorney's fees and costs, pursuant to RCW 49.12.150, 49.46.090 and
 4
     49.48.030.
 5
                                    FOURTH CAUSE OF ACTION
 6                        Failure to Issue Accurate Itemized Wage Statements
                                (WAC 296-126-040 and RCW 49.46.070)
 7
            35.     Plaintiff re-alleges and incorporates by reference each and every allegation set forth
 8   in the preceding paragraphs.
 9          36.     Throughout the Class Period, Defendant failed to furnish Plaintiff and Class
10   Members with accurate itemized wage statements because the statements issued by Defendant
11   failed to itemize wages owed for on-duty meal breaks, and in the workweeks during which
12   Defendant paid Plaintiff and Class Members under its Piece-rate and/or Commission Based

13   Compensation System, failed to itemize wages owed for rest breaks and for Non-Sales Services,

14   in violation of WAC 296-126-040 and RCW 49.46.070.

15          37.     As a result, Plaintiff and the Class are entitled to declaratory and injunctive relief,

16   and reasonable attorney’s fees and costs, as allowed by law.

17                                   FIFTH CAUSE OF ACTION
                       Failure to Pay All Wages Due at Established Pay Periods
18                                        (WAC 296-126-023)
19          38.     Plaintiff re-alleges and incorporates by reference each and every allegation set

20   forth in the preceding paragraphs.

21          39.     Throughout the Class Period, Defendant failed to meet its legal obligation to pay

22   all wages due to Plaintiff and Class Members at the established regular pay periods in violation of

23   WAC 296-126-023.
            40.     As a result, Plaintiff and Class Members are entitled to recover the full amount of
24
     their underpaid wages, and attorney's fees and costs, pursuant to RCW 49.12.
25
26

27   PLAINTIFF’S CLASS ACTION COMPLAINT-8                                              HAMMONDLAW, P.C.
                                                                          1829 REISTERSTOWN RD., SUITE 410
28                                                                                    BALTIMORE, MD 21208
                                                                                          Tel: (310) 601-6766
                                                                                           Fax: (310) 25-2385
                  Case 3:18-cv-05805 Document 1 Filed 10/03/18 Page 9 of 10



 1                                    SIXTH CAUSE OF ACTION
                                Failure to Pay All Wages on Termination
 2                                          (RCW 49.48.010)
 3          41.     Plaintiff re-alleges and incorporates by reference each and every allegation set forth

 4   in the preceding paragraphs.

 5          42.     During the Class Period, Defendant failed to pay Class Members all wages due to

 6   them upon termination of their employment with Defendant, in violation of RCW 49.48.010.

 7          43.     As a result, Plaintiff and Class Members are entitled to recover the full amount of
     their underpaid wages, and attorney's fees and costs, pursuant to RCW 49.12 and 49.48.030.
 8

 9                                   SEVENTH CAUSE OF ACTON
                                      Willful Refusal to Pay Wages
10                                          (RCW 49.52.050)
11          44.     Plaintiff re-alleges and incorporates by reference each and every allegation set forth

12   in the preceding paragraphs.

13          45.     During the Class Period, Defendant paid Plaintiff and Class Members less than the

14   amounts they were entitled to under Washington law, willfully and with the intent to deprive Class
     Members of their wages, in violation RCW 49.52.050.
15
            46.     As a result, Plaintiff and Class Members are entitled to recover twice the amount
16
     of the wages withheld, as well as attorneys’ fees and costs, pursuant to RCW 49.52.070.
17
18                                   VIII. PRAYER FOR RELIEF

19          Wherefore, Plaintiff, on behalf of himself and the members of the Class, pray for

20   judgment against Defendant as follows:
            A.      An Order than this action may proceed and be maintained as a class action and
21
     certifying the class as defined above;
22
            B.      Unpaid wages pursuant to RCW 49.12, 49.12.150 and 49.46.090;
23          C.      An award of double damages in an additional amount equal to the amount wages
24   unlawfully withheld during the Class Period pursuant to RCW 49.52.050 and 70;
25          D.      An award of costs and reasonable attorney’s fees; and

26          E.      all other relief this Court deems proper.

27   PLAINTIFF’S CLASS ACTION COMPLAINT-9                                             HAMMONDLAW, P.C.
                                                                         1829 REISTERSTOWN RD., SUITE 410
28                                                                                   BALTIMORE, MD 21208
                                                                                         Tel: (310) 601-6766
                                                                                          Fax: (310) 25-2385
                Case 3:18-cv-05805 Document 1 Filed 10/03/18 Page 10 of 10



 1                                      VII.    JURY DEMAND

 2          Plaintiff hereby demands trial by jury of his and the class’s claims against Defendant.
 3

 4    Dated: October 3, 2018                       Respectfully submitted,

 5                                                       /s/ Julian Hammond
                                                   Julian Hammond
 6                                                 HAMMONDLAW, P.C.
                                                   1829 Reisterstown Road, Suite 410
 7
                                                   Baltimore, MD 21208
 8                                                 (310) 601-6766
                                                   (310) 295-2385 (Fax)
 9
                                                   Attorneys for Plaintiff and Putative Class
10
11

12
13

14

15
16

17
18

19

20
21

22

23
24

25
26

27   PLAINTIFF’S CLASS ACTION COMPLAINT-10                                          HAMMONDLAW, P.C.
                                                                       1829 REISTERSTOWN RD., SUITE 410
28                                                                                 BALTIMORE, MD 21208
                                                                                       Tel: (310) 601-6766
                                                                                        Fax: (310) 25-2385
